Los hechos están expresados en la opinión.
El Juez PresideNte Sr. HERNÁNDEZ,
emitió la opinión del tribunal.
Juan Toro Santalís promovió expediente ante la Corte de Distrito de Mayagüez para justificar el dominio de una finca situada en el barrio de Bateyes del término municipal de dicha ciudad con cabida de 96 cuerdas, que formaba parte de otra de mayor cabida, o sea de la hacienda denominada Camila sita en el mismo barrio con cabida de 250 cuerdas, inscrita en el registro de la propiedad de Mayagüez al folio 207, tomo 25 de Mayagüez, No. 1579, inscripción Ia., a nombre de Ramón Olivares García, habiendo sido segregadas de la referida hacienda 154 cuerdas que vinieron a formar una finca aparte a favor de Luis Pío Santalís también inscrita en el registro, siendo las 96 cuerdas restantes las que adquirió por títuío de dominio el promovente, a sab.er: cuatro octavas partes de su difunto padre Secundino del Toro; otra octava parte por he-rencia de su madre Virginia Santalís; y las otras tres octavas *474partes por compra a Carmen, Eloísa y Ramón Toro Santalís.
La Corte de Distrito de Mayagiiez por auto de 19 de marzo del corriente año 1917, aprobó el expediente y declaró justi-ficado a favor de Juan Toro Santalís el dominio de la finca de 96 cuerdas mandando que se baga en el Registro de la Propie-dad de Mayagüez la correspondiente inscripción a favor del promovente y que se cancele el asiento de inscripción que consta al folio 207 del tomo 25 de Mayagüez, finca No. 1579, inscripción Ia., para lo cual se expediría el correspondiente testimonio de la expresada resolución una vez que fuera firmé".
El Fiscal de la Corte de Distrito de Mayagiiez mostró su conformidad con el auto dictado y dicha corte lo declaró firme por orden de 20 de marzo citado.
Presentó Juan Toro Santalís al registrador de la propie-dad certificación del auto de 19 de marzo y de la orden que lo declaró firme.y el registrador denegó la inscripción por me-dio de nota que copiada a la letra dice así:
“Denegada la inscripción de este documento con Yista de otro, en cuanto a las operaciones de que trata, por observarse que la finca cuyo dominio se acredita, se encuentra inscrita a favor de Ramón Olivares y García, persona distinta del promovente, y si bien del documento se infiere que para remover dicho obstáculo en la infor-mación de dominio se siguió un procedimiento análogo al de las in-formaciones posesorias, caso de existir asientos contradictorios, man-dándose cancelar en el mismo auto declaratorio del dominio el asiento expresado a favor del Señor Olivares y García que aparece del re-gistro, tal procedimiento no es aplicable a las informaciones de do-minio ni hay precepto legal que lo autorice, entendieñdo además el registrador suscribiente que para decretarse la cancelación aludida que ha de franquear el paso a la nueva inscripción de dominio que se pretende, no se ha seguido el procedimiento adecuado, observándose también, que sin estar ejecutoriado el auto ordenando la referida cancelación se solicita su inscripción, y áunque la corte a moción del promovente y con vista al Fiscal, quien no hizo oposición, declaró firme dicho auto éste ño lo estará hasta tanto no hayan transcurrido treinta días desde su fecha; tomando en lugar de la inscripción y cancelación solicitadas, anotación preventiva por término de ciento veinte días contados desde ésta fecha, al folio 211 del tomo 25°. de *475esta ciudad, finca No. 1579, anotación letra A. Mayagüez, abril 16 de 1917. Entrelineas — en cuanto a las operaciones de que trata-— y cancelación — Valen. El Registrador, Rafael Tirado Verifier.”
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto.
Alega el recurrente que el registrador cometió error ai estimar que el expediente de dominio no es procedimiento adecuado en casos de asientos contradictorios para obtener la inscripción y cancelación denegadas, y que también erró el registrador al denegar la inscripción por no ser firme el auto aprobando el expediente de dominio.
Invoca el recurrente en apoyo del primer motivo del re-curso el artículo 393 de la Ley Hipotecaria, el cual previene que cuando el registrador al inscribir un expediente pose-sorio encuentre en el registro algún asiento de adquisición de dominio o posesión no cancelado que esté en contradicción con el hecho de la posesión justificada por la información judicial, suspenderá la inscripción, tomará anotación preven-tiva si la solicita el interesado y remitirá copia de dicho asiento al juez que haya aprobado la información para que éste en su vista, con citación y audiencia de las personas que por dicho asiento puedan tener algún derecho sobre el inmueble, confirme o revoque el auto de aprobación. Y agrega el re-currente que como en el registro aparecía inscrito a favor de Ramón Olivares García el dominio del terreno a que se re-fiere el expediente, solicitó y obtuvo que por haber fallecido Olivares García e ignorarse el paradero de sus herederos fueran citados éstos por edictos, y así se verificó, sin que formalizaran oposición al expediente.
La cuestión que ahora se levanta ha sido, ya resuelta por esta Corte Suprema en el caso de Porto Rican Leaf Tobacco Co., v. El Registrador de la Propiedad, 17 D. P. R. 228. En-tonces dijimos que el artículo 393 de la Ley Hipotecaria se contrae a las informaciones posesorias y no hay en la ley pre-*476cepto alguno que lo haga extensivo a las informaciones de dominio.
Ordena el artículo 82 de la citada Ley Hipotecaria que las inscripciones o anotaciones preventivas liecbas en virtud de escritura pública no se cancelarán sino por providencia' eje-cutoria contra la cual no se baile pendiente recurso de casa-ción o por otra escritura o documento auténtico, en el cual exprese su consentimiento para la cancelación la persona a cuyo favor se hubiere hecho la inscripción o anotación, o sus causahabientes o representantes legítimos. Del registro apa-rece inscrito a favor de Olivares García el dominio del te-rreno que Juan Toro Santalís trata de inscribir y esa inscrip-ción no puede llevarse a efecto sin la cancelación del asiento de dominio existente a favor de Olivares García. Ginorio v. El Registrador, 2 S. P. R. 579; Porto Rican Leaf Tobacco Co., v. El Registrador de la Propiedad, supra; y Colón v. El Registrador de Caguas, 24 D. P. R. 770.
Es verdad que en el auto aprobatorio del expediente de dominio el juez ordena la cancelación del asiento de inscrip-ción existente a favor de Olivares García; pero como esa can-celación no se ha ordenado en el procedimiento debido con au-diencia de las partes interesadas es nula en derecho y no puede producir efectos legales.
El artículo 395 de la Ley Hipotecaria autoriza a los pro-pietarios que carezcan de título escrito de dominio para que puedan inscribir su derecho justificándolo en la forma que el mismo artículo determina, y establece que después de oir el juez por escrito sobre las reclamaciones y pruebas que se hubiesen presentado, al ministerio fiscal y a los demás que hayan concurrido al juicio “declarará justificado o no el do-minio de los bienes de que se trate.” Esto y nada más es lo que el juez pnede declarar en esa clase de expedientes, pues otra cosa sería desnaturalizar la verdadera índole de las in-formaciones de dominio. Días et al. v. Waymouth, 13 D. P. R. 327.
*477Como la cancelación ordenada no puede llevarse a efecto debe subsistir la inscripción en toda su fuerza, y por tanto la denegatoria del registrador a inscribir a favor del recurrente el dominio de que se trata está justificada.
Por' lo que atañe al segundo motivo del recurso, opinamos que habiendo sido consentida la resolución aprobatoria del ex-pediente por las partes que en el mismo han intervenido, dicha resolución, consentida, hubiera sido título bastante para la ins-cripción del dominio, según la regla 5 del artículo 395 ante-riormente citado, a no existir el asiento contradictorio de que se deja hecho mérito. Pe todos modos, de existir el defecto sería subsanable. Soto v. El Registrador, 15 D. P. R. 612, y Martínes v. El Registrador, 16 P. P. R. 273.
Por las razones expuestas es de confirmarse la nota recu-rrida en cuanto esté conforme con los principios establecidos en la presente opinión.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-. drey y Hutchison.